   Case 2:21-mj-13108-LDW Document 5 Filed 03/23/21 Page 1 of 1 PageID: 9



                        UNITED STATES DISTRICT COURT
                                                     for the
                                            District of New Jersey


   UNITED STATES OF AMERICA
                                      Plaintiff

                   v.
                                                                    CaseNo. 21-mj-13108-LDW-1
               DONTE DOWDELL
                                     Defendant




                        ORDER APPOINTING FEDERAL PUBLIC DEFENDER



        The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

                It is on this          day of March
                                23
                                                  - - - - - -, 2019,
        ORDERED that Rahul Sharma
                         - - - - - - - - - - - - - - -from the office of the Federal Public
Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.




                                                                               ..,../   '




                                                               Waldor
                                                               United States Magistrate Judge
